• Mb. Chief Justice Green
delivered the opinion of the Court.
This appeal in error involves the validity of chapter 479 of the Private Acts of 1923, undertaking to amend our compulsory school laws in their application to coun*329ties having a population of not less than 23,250 and not more than 23,300 — Claiborne County. The trial judge held the act unconstitutional. The act contains the following provision:
“. . . And in case of any prosecution the defendant at all times shall select the magistrate of the civil district in which he lives to try his case, and the officer notifying or summoning such parent, guardian or custodian of any school child or children for prosecution shall inquire of such defendant what magistrate of his district he wishes to he tried before, and the summoning shall be returned accordingly. ’ ’
Chapter 9 of the Acts of 1913, as amended by chapter 143 of the Acts of 1919, the general school laws, provides that: . . Any justice of the peace, or juvenile judge shall be vested with the power to hear all cases coming within the provisions of this act. ’ ’
We cannot conceive of any reason why citizens of Claiborne county violating this law should be entitled to pick their magistrate before whom to be tried, when citizens of other counties of the State must be tried before “any justice of the peace or juvenile judge.” Such discrimination cannot be justified upon any reasonable grounds. On the contrary, it is palpably vicious, not to be maintained on a population or any other basis. A corrupt or biased magistrate might destroy the entire benefit of the school law in his district if the act before us was upheld.
Such an attempted classification is plainly prohibited by section 8, article 1, and section 8, article 11, of the Constitution of Tennessee. Redistricting Cases, 111 Tenn., 234, 80 S. W., 750; Fleming v. Memphis, 126 Tenn., *330331, 148 S. W., 1057, 42 L. R. A. (N. S.), 493, Ann. Cas., 1913D, 1306; State v. Turnpike Co., 133 Term., 446, 181 S. W., 682.
The portion of the act quoted does not affect Claiborne county in its governmental capacity at all, but only affects the rights of citizens of that county. There is another provision in the act to which we need not refer, since it is not readily separable from the provision held invalid, and the whole act must go down.
Let -the judgment below he affirmed.